FILED
                            NOT FOR PUBLICATION
                                                                                 JUL 27 2021
                     UNITED STATES COURT OF APPEALS                          MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 20-30197

              Plaintiff-Appellee,                 D.C. No. 2:14-cr-00275-JLR-1

 v.
                                                  MEMORANDUM*
ANDREW MARK SALAZAR,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                         Argued and Submitted July 6, 2021
                               Seattle, Washington

Before: HAWKINS, CLIFTON, and IKUTA, Circuit Judges.

      Defendant-Appellant Andrew Salazar asks that we vacate and remand for

further consideration the district court’s denial of his motion for a reduction in

sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), otherwise known as

“compassionate release.” Salazar argues that the district court abused its discretion



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
by denying the motion by utilizing what appears to be a form with boxes and

blanks to be filled in. We review the denial of § 3582(c)(1)(A) sentence reduction

for abuse of discretion, United States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021),

and affirm.

      The district court did not err when it refused to address Salazar’s argument

that there were “extraordinary and compelling reasons” for a § 3582(c)(1)(A)

sentencing reduction because “a district court that properly denies compassionate

release need not evaluate” both whether there were “extraordinary and compelling

reasons” and the § 3553(a) factors. See United States v. Keller, Nos. 20-50247,

21-50035, 2021 WL 2695129, at *5 (9th Cir. July 1, 2021).

       Although additional explanation by the district court of its reasoning

regarding the § 3553(a) factors might have been helpful to our review, under the

circumstances we cannot conclude that the district court abused its discretion when

it denied Salazar’s motion. See, e.g., Chavez-Meza v. United States, 138 S. Ct.

1959, 1965 (2018) (explaining that the level of explanation required depends

“upon the circumstances of the particular case”). It is possible to discern the district

court’s reasoning by reference to the factors identified in the denial order as having

been considered by the district court, perhaps most importantly the nature of the




                                           2
crimes underlying the conviction and the potential risk to the community if Salazar

were released. Id. at 1967.

      We cannot conclude that the district court’s resolution of the motion was

“illogical, implausible, or without support in inferences that may be drawn from

the facts in the record,” United States v. Hinkson, 585 F.3d 1247, 1263 (9th Cir.

2009) (en banc), so we affirm.

      AFFIRMED.




                                          3